Title: To George Washington from Philip John Schuyler, 3 May 1782
From: Schuyler, Philip John
To: Washington, George


                        
                            Dear Sir
                            Albany May 3d 1782
                        
                        I do myself the honor to transmit your Excellency the counter-part of an additional Contract, made with Mr
                            Duer. To Ascertain what extra allowance ought to be made, for delivering a ration of salted, in lieu of fresh Beef, I
                            calculated the surcharge of salt Barrells, cooperage and the expence of transportation, beyond that on fresh meat, and
                            made a very small allowance as a profit to the contractor and altho Mr Duer Acceeded to my estimate, yet it was
                            reluctantly, as not affording him a prospect of Adequate profit, Indeed I believe it will be very inconsiderable,
                            especially as the quantity to be expended will be small.
                        At Johnstown and Schoharie there will probably never be more than one hundred rations of fresh meat Issued
                            per day, to the stated Garrissons, and it may frequently happen that at Forts Herkhimer and Dayton It will also fall below
                            that, And the contractor will find it difficult, If not impossible, without great effort to supply them in June, July,
                            August & part of September with fresh meat, when the season is such as that It cannot be preserved untainted above
                            two days, and as he will not be able to procure cattle so small as that the whole of the meat may be expended in that
                            time, I believe It will be found necessary to permit him to Issue salted meat in the period mentioned at least for one
                            half of the time, and that he provide veal, mutton, &c. for the other half.
                        Fort Renselaer to the westward, and Saratoga to the northward, are the two Central posts from which in cases
                            of Emergency the others can be supplied with expedition, and at these the main force for the defence of the Frontiers has
                            hitherto been collected. This consideration led me to stipulate that so great a proportion of the reserve should be lodged
                            there, as well as because they are the only places where ammunition, and a reserve of provision can be with safety
                            kept—the completion of a block house in Fort Renselaer commenced in the last campaign, seems however indispensible as the
                            ammunition and provision is now much exposed to damage from the Insufficiency of the buildings in which they are
                            contained, as well as for the better defence of the forts which will then be secure against small arms or Escalade.
                        The want of hard bread has frequently proved prejudicial, as preparing bread, from flour, has retarded
                            pursuits, and prevented Scouts from remaining out as long as they ought unless they risked being discovered by lighting
                            fires to make bread, perhaps it may be deemed eligible to direct the Contractor to furnish it which I believe he will do
                            on the terms Mr Sands furnished, with an allowance for the additional expence of transportation from this place. I am Dear
                            Sir most Sincerely & affectionately Your Excellency’s Obedient Servant
                        
                            Ph: Schuyler
                        
                    